Citation Nr: 0015884	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  98-18 069A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for carpal tunnel 
syndrome of the right wrist.

3.  Entitlement to service connection for peripheral 
neuropathy.  

4.  Entitlement to service connection for arthritis and 
bursitis of the right shoulder.  

5.  Entitlement to an increased rating for cervical 
radiculopathy and left upper extremity pain, status post 
cervical diskectomy and fusion, rated 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to May 
1992.


FINDINGS OF FACT

1.  The medical evidence does not establish the presence of 
an organic left shoulder disability, distinct from the 
cervical disorder with radiculopathy of the left upper 
extremity.  

2.  The medical evidence does not indicate either a nexus 
between the veteran's right carpal tunnel syndrome and 
service, or an etiological relationship between the right 
carpal tunnel syndrome and the service-connected cervical 
disorder.  

3.  The medical evidence does not establish that the veteran 
currently has a peripheral neuropathy disability, separate 
and distinct from the service-connected cervical 
radiculopathy disability.  

4.  The medical evidence does not tend to etiologically 
relate the veteran's arthritis and bursitis of the right 
shoulder to incidents of service, or etiologically relate the 
arthritis and bursitis of the right shoulder to the service-
connected cervical disorder.

5.  The veteran's cervical disorder is no more than severe in 
nature, with limitation of functioning consistent with such a 
level of disability.  Evidence of pronounced impairment with 
persistent symptoms consistent with neuropathy of the upper 
radicular group, characteristic pain and demonstrable muscle 
spasm, or other neurological findings at the site of the 
diseased disc is not present.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a left shoulder disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for carpal tunnel syndrome of the right wrist is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran's claim of entitlement to service connection 
for peripheral neuropathy is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  The veteran's claim of entitlement to service connection 
for arthritis and bursitis of the right shoulder is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

5.  The criteria for a rating in excess of 40 percent for 
cervical radiculopathy and left upper extremity pain, status 
post diskectomy, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, Part 4, 
Diagnostic Code 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Law and Regulation

Initially, the Board notes that service connection is in 
effect for cervical radiculopathy and left upper extremity 
pain.  That disability is rated 40 percent disabling and the 
disability rating includes compensation for left shoulder 
pain resulting from the neck disorder.  In this case, the 
veteran seeks entitlement to service connection for a left 
shoulder disorder separate and distinct from the 
aforementioned service-connected disability and symptoms and 
service connection for carpal tunnel syndrome of the right 
wrist, peripheral neuropathy, and arthritis and bursitis of 
the right shoulder.

As in any claim for service connection, the veteran has the 
initial burden of showing that a claim is well grounded under 
38 U.S.C.A. § 5107(a).  Grottveit v. Brown, 5 Vet. App. 91, 
92 (1993).  In order for a claim to be well grounded, there 
must be medical evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
medical evidence of a nexus between the inservice disease or 
injury and the current disability.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d. 1464 (Fed. 
Cir. 1997); 38 C.F.R. § 3.303(b) (1999).  The second and 
third elements necessary to establish a service connection 
claim can be satisfied by (a) evidence that a condition was 
noted during service or during an applicable presumption 
period; (b) evidence of post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

Where the determinant issue involves a question of a medical 
diagnosis or causation, medical evidence is necessary to 
establish a well-grounded claim.  See Grottveit v. Brown, 
5 Vet. App. at 93.  Lay assertion of medical causation or a 
medical diagnosis cannot constitute evidence to render a 
claim well grounded.  Grottveit, supra; Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

For the purpose of determining whether a claim is well 
grounded, the credibility of the evidence in support of the 
claim is presumed.  Robinette v. Brown, 8 Vet. App. 69 
(1995).

As discussed below, the Board finds that the issues of 
entitlement to service connection for left shoulder disorder, 
carpal tunnel syndrome of the right wrist, peripheral 
neuropathy, and arthritis and bursitis of the right shoulder 
are not well grounded.  Therefore, the VA does not have a 
duty to assist in any further development of the claim.  
38 U.S.C.A. § 5107(a); Morton v. West, 12 Vet. App. 477 
(1999); Epps v. Gober, 126 F.3d. 1464; Grottveit, supra; 
38 C.F.R. § 3.159(a).  It is also noted that review of the 
record shows that the VA has fulfilled its duty to inform the 
veteran of evidence needed to substantiate his claim.  See 
Brewer v. West, 11 Vet. App. 228 (1998) (Even if the claimant 
has not submitted a well-grounded claim, VA is obliged to 
advise the claimant to attempt to obtain medical evidence 
that may complete an application for benefits.); Robinette v. 
Brown, 8 Vet. App. 69.

Discussion and Analysis

Left shoulder disorder

In this matter, for the veteran to succeed on this claim, he 
must initially present a well-grounded claim for a left 
shoulder disorder separate and distinct from the above-
discussed service-connected cervical radiculopathy and left 
upper extremity pain disability.  If not, the claim must be 
found not well grounded.  See Chelte v. Brown, 10 Vet. 
App. 268 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Review of the medical evidence shows that the veteran has not 
presented a well-grounded claim.  There is no medical 
evidence of record establishing the presence of a left 
shoulder disorder separate and distinct from the left 
shoulder pain already contemplated with the service-connected 
cervical disorder.  The relevant evidence shows on 
examination in August 1992, the veteran reported a left 
shoulder disorder.  Cervical symptomatology was noted on 
examination, but no organic disability of the left shoulder 
was reported.  On examination in March 1995, there was 
chronic neck pain with left radiculopathy.  However, there 
was no motor impairment, other than aggravation of his neck 
pain with use of the upper extremities and neck.  VA 
outpatient treatment reports show that the veteran continued 
to have problems with his neck, resulting in left arm pain 
and that he underwent a diskectomy and fusion in June 1996.  
But, again, there was no demonstrated organic left shoulder 
disorder.  On his most recent VA compensation examination, in 
August 1999, the diagnoses included cervical degenerative 
disc disease with recurrent left-sided radiculopathy, status 
post surgery times three with persistent discomfort.  In 
light of the foregoing, the Board finds that the medical 
evidence does not show that the veteran currently has a left 
shoulder disability.  The claim, therefore, is not well 
grounded.  Id.

Additionally, although the veteran, who is not a medical 
professional, is competent to report on his symptomatology of 
experiences left shoulder pain.  However, he is not competent 
to render a diagnosis of a left shoulder disorder and 
etiologically relate it to service.  See Grottveit and 
Espiritu, both supra.  Because the veteran has not presented 
any medical evidence establishing a separate left shoulder 
disorder, distinct from symptoms already contemplated by his 
service-connected cervical radiculopathy disability, his 
claim for service connection is not plausible, and must be 
denied.  

Carpal tunnel syndrome, right wrist

In this claim, the evidence shows that carpal tunnel syndrome 
of the right wrist is present.  The veteran underwent 
electromyogram (EMG) studies at a VA facility in June 1997, 
which showed evidence of right medial mononeuropathy at the 
right wrist consistent with the clinical diagnosis of carpal 
tunnel syndrome and on VA examination in August 1999, the 
diagnoses included right carpal tunnel syndrome.  To this 
extent, the Board finds that there is a current medical 
diagnosis of carpal tunnel syndrome.  

However, the presence of a disorder is not, in itself, 
sufficient to render a claim well grounded.  Rather, for 
service connection on a direct basis, the veteran must 
provide evidence that the disorder was present in service, 
along with medical evidence indicating a nexus between the 
current disability and incidents of service.  

In this case, a review of the veteran's service medical 
records does not show that a diagnosis of carpal tunnel 
syndrome of the right was made or that any treatment received 
for right wrist disorder resulted in chronic disability.  The 
Board acknowledges that service medical records show in 
October 1983 the veteran complained of pain of the right hand 
after hitting a wall and at that time, the assessment was 
rule out fracture and right carpal tunnel syndrome.  However, 
in November 1983, x-ray films were within normal limits, and 
the diagnosis was soft tissue injury of the right hand.  No 
further treatment was required.  The Board also acknowledges 
that the veteran reinjured his wrist in February 1985 after 
falling.  At that time, the veteran complained of pain on 
movement, lifting and writing.  X-ray studies showed a 
fracture of the wrist at the left scaphoid with dorsal 
displacement of the distal fragment.  The impression was 
dorsal, scaphoid instability of the right wrist.  The reports 
then show continued complaints of pain and discomfort of the 
wrist.  In August 1985 the veteran underwent an open 
reduction and internal fixation of the right scaphoid 
fracture.  The diagnosis was right scaphoid fracture.  
However, on medical board examination and clinical evaluation 
in 1991 findings were normal and no adverse complaints or 
findings were documented on Physical Examination for 
Occupational Surveillance in March 1992 either. 

In addition to the foregoing, the post-service medical 
reports show at no time did any of the treating or examining 
physicians conclude that there was an etiological 
relationship between the veteran's carpal tunnel syndrome and 
any incident of service.  This is consistent with the 
findings of the 1991 medical board, which did not show carpal 
tunnel syndrome in the right hand.  Because the veteran has 
not presented medical evidence tending to create a nexus 
between his current disorder and service, his claim is not 
plausible, and must be denied.  

The Board has considered the veteran's contention that the 
carpal tunnel syndrome is the result of service.  However, 
given that the veteran is not a medical professional, his 
contentions, without supporting medical evidence, cannot 
render the claim well grounded.  See Grottveit and Espiritu, 
both supra.   

The Board has also considered service connection for the 
carpal tunnel syndrome on a secondary basis.  Service 
connection on a secondary basis is warranted when it is 
demonstrated that a disorder is proximately due to or the 
result of a disorder of service origin.  38 C.F.R. § 3.310 
(1999).  Additionally, when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).

Like service connection on a direct basis, the question of 
etiology with respect to secondary service connection is also 
medical in nature, and outside the competence of the veteran.  
Except for the veteran's contentions presented on appeal, the 
record is devoid of any competent evidence relating his 
carpal tunnel syndrome to any service-connected disability or 
indicating that any service-connected disability aggravated 
the non-service-connected disorder.  In fact, on recent 
examination in August 1999, the examiner specifically 
concluded that the carpal tunnel syndrome was not connected 
to the service-connected cervical spine disorder.  The 
veteran has not presented any medical evidence to refute this 
clear and unqualified opinion.  Hence, a claim for service 
connection for carpal tunnel syndrome on a secondary basis is 
not plausible, and likewise must be denied.  

Peripheral neuropathy of the hands and feet

As noted above, the veteran has radiculopathy of the cervical 
spine disorder extending into the upper extremities.  
Accordingly, for the veteran to prevail on this portion of 
his claim, he must present medical evidence demonstrating the 
presence of peripheral neuropathy of the hands, as a separate 
and distinct disability from the cervical disorder.  A 
diagnosis of peripheral neuropathy of the feet must also be 
presented.  The medical evidence currently of record does not 
meet this requirement.  

For peripheral neuropathy of the hands, on VA compensation 
examination in March 1995, an examination which was 
specifically indicated to include the upper extremities, the 
radiculopathy resulting from the cervical spine disorder was 
reported, to include radicular pains down the left arm.  
However, no peripheral neuropathy was present.  This is 
consistent with the reports of outpatient treatment.  In a 
January 1995 VA treatment note, the presence of a neck 
disorder, with pain radiating into the arms, was reported.  
Moreover, on the most recent compensation examination, in 
August 1999, the presence of the cervical disorder was again 
noted, along with carpal tunnel syndrome, but no peripheral 
neuropathy was present.  

With respect to peripheral neuropathy of the feet, the record 
is silent for any pertinent diagnosis.

In light of the foregoing, the Board finds that the veteran 
has not met the initial burden of providing medical evidence 
of a current disability of peripheral neuropathy.  Rather, 
the evidence merely indicates that, at least in the upper 
extremities, the veteran has radiculopathy caused by the 
service-connected cervical disorder, and references to 
peripheral neuropathy of the feet have not been made.  As the 
veteran has failed to meet the threshold requirement for a 
well-grounded claim, the Board must find that his claim is 
not plausible.  To this extent, therefore, his claim must be 
denied.  Chelte, Brammer, Rabideau, all supra.

Arthritis and bursitis of the right shoulder

With respect to this claim, the evidence also shows that it 
is not well grounded.  Except for the veteran's assertions, 
the medical evidence does not tend to create a nexus between 
the veteran's arthritis and bursitis of the right shoulder 
and service.

The service medical records indicate that the veteran 
complained of neck and left upper extremity pain subsequent 
to a February 1989 accident in which he sustained injuries to 
the neck.  But, during that period, there was no 
symptomatology, diagnosis or treatment for any right shoulder 
disorder.  Additionally, when the veteran underwent 
evaluation for a medical board in 1991, he referenced the 
neck and left shoulder, but no problems with regard to the 
right shoulder were reported.  

On compensation examination in March 1995, the veteran 
reported that he began having pain in the right shoulder and 
arm beginning in 1990.  The impression included mild right 
predominately C6 root lesion, with evidence of sensory 
deficits in this distribution.  Also, while hospitalized in 
October 1997 he reported a history of right shoulder pain 
since 1989, which was during his period of service.  The 
veteran underwent a right shoulder open subacromial 
decompression, with a postoperative diagnosis of right 
shoulder impingement.  Nonetheless, the reports do not 
attribute the veteran's disorder to service or any events of 
service.  Further, on follow-up visit in October 1997, it was 
specifically noted that there was no etiological relationship 
between the right shoulder disorder and the service-connected 
cervical spine disorder.  Additional followup treatment 
reports show that in January 1999, the veteran underwent a 
right shoulder arthrogram and a right rotator cuff repair was 
undertaken in April 1999.  But, again, no reference to 
service was made.  Given the foregoing, the claim is not well 
grounded.  Caluza, supra.

In this case, the medical evidence does not indicate a nexus 
between service and the post-service disability.  Despite the 
fact that the veteran is competent to report on 
symptomatology, such as pain and that he relates that symptom 
to service, notwithstanding the fact that there was no 
treatment for any such symptoms, and the evidence 
demonstrates that there is a right shoulder disorder, 
requiring multiple surgical interventions, the claim is not 
well grounded.  The service medical records do not show that 
the veteran sustained any injury or trauma to the right 
shoulder and at no time during any of the post-service 
treatment did any of the physicians conclude that the right 
shoulder disorder was the result of service.  Although while 
hospitalized in October 1997 the veteran gave a history of 
right shoulder problems in 1989, the notation was clearly 
based on the veteran's history.  The United States Court of 
Appeals for Veterans Claims (Court) has held that an 
appellant cannot transform bare transcriptions of lay history 
unenhanced by any medical comment into competent evidence for 
the purpose of submitting a well-ground claim.  Leshore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Moreover, the veteran 
has not presented any statements from private medical 
physicians supporting such an etiology.  

The Board further notes that there is no basis for a 
plausible claim for service connection on a secondary basis.  
As noted, the issue of etiology is medical in nature, and 
therefore outside of the competence of the veteran.  In this 
case, there is an unrebutted conclusion of the veteran's 
treating physician that there is no etiological relationship 
between the service-connected cervical disorder and the right 
shoulder disorder.  (See August 1999 VA examination report.)  
Based on this, the Board must likewise conclude that any 
claim for service connection for a right shoulder disorder on 
a secondary basis is not well grounded, and must be denied.  


Increased Rating 

The veteran seeks entitlement to an increased evaluation in 
excess of 40 percent for cervical radiculopathy and left 
upper extremity pain, status post cervical diskectomy and 
fusion.  Initially, the Board finds that the veteran's claim 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  By this 
finding, the Board means that the veteran has presented a 
claim which is not implausible when his contentions and the 
evidence of record are viewed in the most favorable light.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Where entitlement to 
compensation has already been established and an increase in 
the disability evaluation is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).
 
At the outset, the Board notes that an increased rating under 
the provisions of Diagnostic Codes 5287 and 5290 is 
prohibited, as the veteran's disability is already rated at 
40 percent, at or above the maximum schedular ratings 
allowable for those provisions.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5287 and 5290.

However, the veteran's cervical disability can be rated under 
Diagnostic Code 5293.  When applying Code 5293 to 
intervertebral disc syndrome of the cervical spine, this 
rating schedule provides that a 40 percent rating is 
appropriate when the intervertebral disc syndrome is severe, 
with recurring attacks and only intermittent relief.  A 60 
percent rating is warranted for pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
neuropathy of the upper radicular group with characteristic 
pain and demonstrable muscle spasm or other neurological 
findings appropriate to site of diseased disc, and allowing 
for little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (Because Diagnostic Code 5293 primarily 
pertains to intervertebral disc syndrome of the lower 
extremities, the foregoing provision contains changes and 
omissions to more adequately reflect cervical spine 
neurological symptoms.).

In this regard, a review of the findings on examination and 
treatment do not show sufficient severity to warrant a rating 
in excess of 40 percent.  When the veteran was examined for 
compensation purposes by the VA in March 1995, it was 
specifically noted that there was no motor impairment, with 
the exception of aggravation of the neck pain with use of his 
upper extremities and neck.  The veteran required a cervical 
diskectomy and fusion with iliac crest bone graft in June 
1996, and was awarded a temporary total rating based on 
convalescence.  It was noted, when he was seen in September 
1996, that he was doing relatively well, and, due in part to 
this conclusion, the temporary total rating was discontinued 
and the 40 percent rating restored in October 1996.  On a 
treatment note in December 1996, there was no pain on 
palpation of the neck, and the veteran retained good range of 
motion of the neck.  When the veteran was most recently 
examined for compensation purposes, in August 1999, he still 
reported some pain in the neck.  However, although limitation 
of motion was demonstrated, (45 degrees of flexion, 30 
degrees of extension, 45 degrees of rotation on the left and 
60 degrees of rotation of the right), he retained strength 
and sensation in the upper reflexes, and there was no atrophy 
noted.  The examiner concluded that no additional surgery 
would be required, as the neck symptoms were reasonably 
controlled by medication.  

In view of the foregoing, the Board finds that the veteran's 
cervical spine disorder is no more than severe in nature, and 
that under the appropriate Diagnostic Code, a rating in 
excess of 40 percent is not warranted.  Evidence of 
pronounced impairment with persistent symptoms consistent 
with neuropathy of the upper radicular group, characteristic 
pain and demonstrable muscle spasm, or other neurological 
findings at the site of the diseased disc is not present.  
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5293.

The Court held that when a Diagnostic Code provides for 
compensation based upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The Office of 
the General Counsel has held that intervertebral disc 
syndrome involves loss of motion, and that DeLuca must be 
considered.  VAOPGCPREC 36-97 (December 12, 1997); see also 
38 U.S.C.A. § 7104(c) (West 1991).

The provisions of 38 C.F.R. § 4.40 hold that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  It is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage, and the functional loss, with 
respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  Id.

The provisions of 38 C.F.R. § 4.45 require consideration of 
such factors with regard to the joints as less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly or pain on movement, swelling, deformity or atrophy 
of disuse.  Id.

In making determinations with regard to the application of 38 
C.F.R. §§ 4.40 and 4.45, the Board is bound by the holding in 
VAOGCPREC 9-98 (August 14, 1998), which held that these 
provisions must be considered in light of the relevant 
Diagnostic Code governing limitation of motion.  To establish 
a separate rating under these provisions would be tantamount 
to an extraschedular rating under 38 C.F.R. § 3.321, an 
outcome not envisioned by the provisions of 38 C.F.R. §§ 4.40 
and 4.45 (1999).

Specific comments with regard to the factors noted above were 
made on the August 1999 compensation examination.  While 
limitation of motion of the cervical spine was reported, no 
atrophy was present.  Swelling and deformity were not 
reported either.  The examiner concluded the only impairment 
at that time was range of motion loss of the cervical spine.  
The examiner added that the veteran did not seem to manifest 
a neurological disability or impairment.  His functional 
limitations were minimal.  Such limited symptomatology, the 
Board finds, cannot support a rating in excess of 40 percent 
under 38 C.F.R. §§ 4.40 or 4.45.  Hence, these provisions 
cannot serve as the basis for an increased rating.  

In reaching the above decision, the Board has given due 
consideration to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that 
these provisions do not support the grant of an increased 
rating for the disorder at question.  

The provision of 3.321(b)(1) (1999) have also been 
considered.  However, the evidence fails to show that this 
case presents such an exceptional or unusual disability 
picture with related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of regular schedular 
standards.  Id.  The record shows that the veteran is 
currently employed as a corrections officer.  It does not 
show any evidence of lost time resulting from his service-
connected disability.  The record is also devoid of any 
evidence of frequent hospitalization.  As such, consideration 
in this regard is not warranted.


ORDER

Service connection for a left shoulder disorder is denied.  

Service connection for carpal tunnel syndrome, right wrist is 
denied.

Service connection for peripheral neuropathy is denied.

Service connection for arthritis and bursitis of the right 
shoulder is denied.

An increased rating in excess of 40 percent for cervical 
radiculopathy and left upper extremity pain, status post 
cervical diskectomy and fusion is denied. 



		
	C. Crawford
	Acting Member, Board of Veterans' Appeals

 

